The appellant was convicted of aggravated assault. The only entry we find relating to a recognizance is as follows:
"Recognizance fixed at $1,000. Made and executed by Grady Jenkins, N.A. Jenkins, and G.T. Sandige."
Our statute prescribes the form of recognizance in misdemeanor cases — see Vernon's Criminal Statutes, vol. 2, art. 919; and art. 920 forbids this court from entertaining an appeal where a recognizance is required unless one is made in substantial compliance with the form prescribed in the statute. Because the record fails to show a compliance with these statutes the State through the Assistant *Page 267 
Attorney General moves that the appeal be dismissed, which motion we are constrained to sustain.
The appeal is dismissed.
Dismissed.